Citation Nr: 0611667	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-01-670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right leg 
disability.

2.  Entitlement to service connection for nervous disorder, 
also claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1944 to April 
1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in December 2003, and a 
substantive appeal was received in January 2004.  A motion to 
advance this case on the docket was granted in April 2006.


FINDINGS OF FACT

1.  Right leg disability, including degenerative joint 
disease of the right knee, was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current right leg disability otherwise related to 
such service or to any injury during service. 

2.  The veteran does not currently have a diagnosis of any 
nervous disorder, including PTSD, for purposes of service 
connection. 


CONCLUSIONS OF LAW

1.  Right leg disability, including degenerative joint 
disease of the right knee, was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Any nervous disorder, including PTSD, was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an April 2003 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the April 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2003, which was prior to the 
August 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records.  The RO also attempted to obtain the 
veteran's service records, but it appears that the records 
may have been destroyed in the July 1973 fire at the National 
Personnel Records Center (NPRC).  However, the veteran's 
service examination prior to discharge is of record.  
Further, as in this case, where there is no showing of an 
injury in service or a link between the veteran's current 
disability and his active service, a VA medical examination 
is not necessary.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis or psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Right Leg Disability

The veteran is claiming service connection for right leg 
disability, claimed as right leg injury.  The veteran claims 
he injured his right leg while traveling on train in April 
1946 before being discharged from service.  As previously 
noted, service medical records are not available so there is 
no documentation of this incident.  However, the veteran's 
April 1946 service examination prior to discharge does not 
show that the veteran had any sort of right leg injury while 
in service.  

The only other medical evidence of record is VA treatment 
records from January 1998 to January 2004.  The first post 
service treatment record for any sort of right leg disability 
is in November 1998, 52 years after service.  A VA treatment 
record indicated that the veteran complained of cramping of 
both legs at times.  Remaining VA treatment records showed 
intermittent complaints of pain in the right leg or right 
knee, and some swelling of the lower legs.  A January 2004 
treatment record indicated that there was crepitus of the 
right knee and the assessment was most likely degenerative 
joint disease of the right knee.  

Despite the veteran's claim that he injured his right leg 
while in service, the preponderance of the competent medical 
evidence is against a finding that any inservice incident was 
a manifestation of a chronic disability.  Instead, the 
medical evidence shows that any inservice incident was acute 
in nature and had resolved by the time of the veteran's 
discharge from service.  This is supported by no finding of 
any right leg disability at the April 1946 discharge 
examination.  This is significant because it shows that in 
the opinion of a medically trained individual, there was no 
right leg disability at that time.  

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for right leg 
disability, including degenerative joint disease of the right 
knee, is not warranted.  There is no documented evidence of 
an injury while in service.  Further, even if the veteran 
injured his right leg as claimed, there is no evidence that 
any current right leg disability is linked to any injury 
while in service.  Since there is no evidence within one year 
of discharge from service, the service incurrence of 
degenerative joint disease of the right knee may not be 
presumed.  Moreover, it was 52 years from the date of 
discharge until the first treatment record for any sort of 
right leg disability so there is no supporting evidence of a 
continuity of pertinent symptomatology.  A lengthy period 
without evidence of treatment may also be viewed as evidence 
weighing against the veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Thus, a 
preponderance of the evidence is against the veteran's claim 
for right leg disability, including degenerative joint 
disease of the right knee.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Nervous Disorder, also claimed as PTSD

The veteran is also claiming service connection for nervous 
disorder, also claimed as PTSD.  The veteran claimed that he 
had a nervous breakdown while in service for which he was 
hospitalized in September 1945 while stationed in Okinawa.  
However, the April 1946 service examination specifically 
indicated that there were no psychiatric diagnoses.  Further, 
the only notation with respect to hospitalization was in 
November 1945 for pains in his left side.  

VA treatment records from January 1998 to January 2004 do not 
show any treatment for any nervous disorder, including PTSD.  
The only notation for any sort of psychiatric evaluation is a 
January 2004 depression screening in which no depression was 
noted.  Therefore, the veteran does not have a current 
diagnosis of any sort of nervous disorder, including PTSD.

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  As there is no current 
diagnosis of PTSD, it is not necessary to address whether 
there is a link to an in-service stressor.  

Therefore, based on the medical evidence of record, the Board 
finds service connection for nervous disorder, including PTSD 
is not warranted because the veteran does not currently have 
a diagnosis of any nervous disorder or PTSD as required by VA 
regulations.  The Court has indicated that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection; an appellant's belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).
Thus, a preponderance of the evidence is against the 
veteran's claim for nervous disorder, including PTSD.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


